Citation Nr: 0407712	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  99-21 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service from June 1975 to June 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, that denied service connection for 
gastroesophageal reflux disease.

The case was remanded in March 2001 for a travel board 
hearing, and in August 2001 for further development.

In May 2001, the veteran appeared at the RO before the 
undersigned, sitting in Washington, DC, for a videoconference 
hearing in lieu of a Travel Board hearing.  A copy of the 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  All pertinent notification and evidentiary development 
necessary for an equitable disposition of the issue has 
been accomplished.

2.  The veteran's current gastroesophageal reflux disease 
was not present in service, and is not shown to be related 
to service, or to a service-connected disability.


CONCLUSION OF LAW

Service connection for gastroesophageal reflux disease is not 
warranted. 38 U.S.C.A. §§ 1101, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.

The record reflects that through letters, the statement of 
the case and supplements thereto, the RO has notified the 
appellant of the evidence and information needed to 
substantiate the current claim. See, e.g., Board remand dated 
August 2001, RO's letter dated in January 2002 on VCAA 
development, rating decision and notice of rating dated in 
February 2003 and March 2003, respectively. The RO advised 
the veteran of the VCAA, and VA's duty to assist. The veteran 
was notified of the information he should provide to enable 
the RO to obtain evidence on his behalf, the assistance that 
VA would provide to obtain evidence and information on his 
behalf, and the evidence that he should submit if he did not 
desire the RO to obtain the evidence on his behalf, and what 
he should submit in support of his claim. Since the veteran 
was informed of the evidence that would be pertinent to his 
claims and requested to submit such evidence or provide the 
information necessary to enable the RO to obtain such 
evidence, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession. In one form or another the veteran has now 
received all required notice, and has had more than ample 
time to respond. He is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, No. 03-
7072 (Fed. Cir. January 7, 2004). Therefore, to this extent, 
the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, No. 01-944 (U.S. Vet. App., 
Jan. 13, 2004).  

Additionally, in March 2001 and August 2001, the Board 
remanded the case for further development, and the appellant 
has been accorded a videoconference hearing and VA 
examination and medical opinion in connection with his claim. 
The service medical records and extensive VA and private 
medical records have been obtained. Neither the appellant nor 
his representative has identified any additional evidence or 
information which could be obtained to substantiate the 
present claim, which the RO has not attempted to obtain, and 
the Board is also unaware of any such outstanding evidence or 
information. Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.  

The Board also notes that in Pelegrini the U.S. Court of 
Appeals for Veterans Claims (Court) held that the notice 
required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) should at least "precede an initial 
unfavorable AOJ decision on a service-connection claim."  
Since the claim at issue in this appeal was commenced and 
initially adjudicated before the enactment of the VCAA in 
November 2000, strict compliance with the timing requirement 
set forth at length by the Court in Pelegrini was not 
possible in this case.  The most recent rating issued in 
February 2003, and notice of the rating in March 2003, 
reflect that the claim was considered on a de novo basis 
following the issuance of the VCAA notifications in the 
Board's remands and in the RO's January 2002 VCAA letter.  
There is no indication or reason to believe that the decision 
would have been different had the claim not been the subject 
of prior adjudications.  Therefore, in the Board's opinion, 
there is no prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993). Thus, no useful purpose would be 
served by further remand of the case. Accordingly, the Board 
will address the merits of the veteran's claims.


II.  Factual Background

Service medical records reveal that on May 1975 enlistment 
examination, no defects were noted. An Abstract of Service 
and Medical History shows that the veteran was assigned to 
duty on the USS Harlan County LST-1196 from October 1975 to 
June 1977. 

The veteran was treated in service for various conditions. In 
September 1976, he presented with complaints of swelling in 
an area of both wrists for four months, which was noted as 
appearing to be ganglion of bilateral wrists. Orthopedic 
consultation in November 1976 revealed an existing ganglion 
on the left wrist and bunion on the right wrist that went 
away. It was felt that the veteran should watch for a while 
to see if the condition would resolve spontaneously, rather 
than take risks of surgery with possible recurrence. 

An April 1977 health record shows the veteran was transported 
from the USS Harlan County LST-1196 to the USS Gaum LPH-9 for 
excision of ganglion on the left wrist.

On his June 1977 VA examination prior to discharge, in a 
Report of Medical History form, the veteran responded "no" 
to the questions of whether he had or ever had frequent 
indigestion, stomach, liver, or intestinal trouble, or gall 
bladder trouble or gallstones; and on the questions of 
swollen or painful joints, broken bones, and tumor, growth or 
cyst, he responded "yes." As to present health and 
medications he indicated he was in good health with no 
medications. He reported a history of an operation on his 
left wrist to remove a ganglion. The examiner noted there was 
remaining soreness in the joints and a left ankle condition. 
A Report of Medical Examination shows notations of a left 
wrist scar, and other unrelated conditions; summary of 
defects included that the veteran was overweight, and he was 
qualified for release from active duty in June 1977.

Post-service records of naval reserve duty, VA outpatient, 
and private medical records show treatment and evaluation for 
various conditions from 1978 to 2002. The more salient 
medical reports related to the claim being considered in this 
appeal are discussed below.

In February 1984, the veteran filed VA claim form 21-526 for 
wrist ganglion. A February 1984 VA outpatient treatment note 
showed surgical excision of ganglion cyst left wrist, with 
diagnosis of ganglion cyst left wrist, recurrent. The RO 
disallowed the claim for failure to report for a VA 
examination.

In May 1985, he submitted VA form 21-4138, stating that the 
problem of esophagitis had been diagnosed during admission to 
the VA medical center (VAMC) in May 1985. He asserted onset 
in service. He also reiterated his claim for service 
connection for ganglion cyst of the wrist.

A May 1985 VA hospital Summary reflects complaints of 
retrosternal chest pain of 10-12 months duration, radiating 
to the left upper extremity, and heartburn associated with 
gastroesophageal reflux, unrelated to the retrosternal pain. 
On evaluation, an upper gastrointestinal series (UGI) 
revealed negative findings. Upper endoscopy showed 
gastroesophageal reflux with mild esophagitis. He was 
discharged on frequent antacids, and metoclopromide. 
Diagnosis was gastroesophageal reflux with mild esophagitis.

In a January 1986 rating decision, the RO granted service 
connection for cyst of the left wrist, and denied the claim 
for esophagitis as not shown in service or at the time of 
separation from service. The veteran did not appeal.

In July 1998, the veteran filed a claim asserting service 
connection for a skin condition, and esophageal reflux 
disease. He alleged that in 1976 while cruising in the 
Mediterranean on board the USS Harlan County LST-1196 which 
was engaged in war games, and he was involved in a "boating 
accident" in which he sustained injury to his wrists and 
sternum. He indicated that he had surgery on his left wrist 
and also sustained an injury to the chest area, and that 
since then, has had esophageal reflux which he felt was 
caused by the injury he sustained in his chest area.

On April 1999 VA examination, he related that he was a chain 
man during shipping maneuvers, and the chain was pulled 
suddenly and so hard that his wrists were injured and he felt 
a sudden pain in his upper abdomen from severe straining. 
Since then, he has experienced symptoms of epigastric pain, 
heartburn and regurgitation of stomach contents day and 
night.

The VA examiner reported that a 1985 VA examination revealed 
gastroesophageal reflux with mild esophagitis, and that the 
veteran was currently followed for GERD and Type II diabetes. 
Physical examination showed the abdomen as obese with striae, 
no masses, organomegaly or hernias, with mild tenderness in 
the left upper quadrant of the abdomen. The examiner 
explained that a hiatal hernia results from weakening of the 
angulus of the gastroesophageal (GE) junction of the 
diaphragm due to longitudinal contraction of the esophagus, 
or increased abdominal pressure. Changes in the anatomic 
configuration of the GE junction predisposes to 
gastroesophageal reflux. In the examiner's opinion, the 
veteran's hiatal hernia resulted from increased 
intraabdominal pressure brought on by sudden and severe 
straining and the hernia caused the GE reflux that is 
currently symptomatic.

A July 1999 rating decision denied service connection for 
GERD as not well-grounded. The RO found no evidence of 
treatment in service for GERD, or of a link of GERD to 
service.

In a September 1999 statement, VA Form 21-4138, the veteran 
stated that during an exercise in service called an LCU 
Marriage between two ships, he was required to pull a chain 
from a Mike Boat, and while attempting to hook the chain, 
another boat passed the stern and caused it to shift. Unable 
to let go of the chain that was wrapped around his wrist, he 
strained so hard that something pulled in his stomach and he 
injured his left wrist further, and was sent to USS Guam for 
surgery on the left wrist. About 2-3 days later, he started 
having bad heartburn, went to sick call and was told it was 
probably from straining and would go away, and was treated 
with medication. He reported a number of sick calls in 
service for heartburn. He asserted that his gastrointestinal 
symptoms began in 1977, with treatment with antacids and 
medication since then.

A letter dated in October 1999, absent letterhead or return 
address, and signed by a private physician, indicates that 
the veteran sustained a traumatic event in the Navy during 
which he was injured. The physician referenced the statement 
by the April 1999 VA examiner that the veteran's hiatal 
hernia resulted from increased intraabdominal pressure 
brought on by sudden and severe straining and the hernia 
caused the GE reflux that currently is symptomatic. Based on 
this statement, the private physician opined that it appeared 
that the veteran has a chronic case of GERD, not well 
controlled by medication, and that "it is as likely as not 
that the severity of the injury in 1977...that resulted in 
chronic ganglion cysts and constant wrist pain to this date 
also caused an internal tear, etc. that resulted in the 
patient's chronic GERD."

VA outpatient records from March 1989 to June 2001 show 
treatment for various conditions, including GERD. On March 
1989 VA emergency admission for chest pains and heartburn, 
the veteran reported being a tractor trailer driver, and in 
1999 VA examination he reported being a janitor.

In a May 2001 videoconference hearing, the veteran testified 
to the effect that in late 1976 or early 1977, while in 
service, he hurt his esophagus when he had to grab a line, 
wrap the chain around his wrist, and pull the line over, and 
has had constant GI symptoms since then. He reported VA 
hospitalization in 1981, 1982 or 1985 for stomach problems, 
and indicated that the private physician had never treated 
him, but had provided an opinion.

In August 2001 the Board remanded for development under the 
VCAA of medical records, medical examination and opinion as 
to the etiology of the disability. In April 2002, the RO 
received a report from St. Vincent Hospital showing September 
1990 treatment for severe reflux disease, and biopsy of 
esophageal lesions above the GE junction. 
Esophagogastroduodenoscopy showed an impression of 
esophagitis and severe reflux, with a hiatal hernia.

On December 2002 VA examination performed with review of the 
claims file by the examiner, diagnosis was GERD and hiatal 
hernia. The medical examiner opined that it is as likely, as 
it is not, that the injury sustained in late 1976 or early 
1977 injury resulted in an internal tear, which in turn 
caused esophageal hiatal hernia, and led to the development 
of symptoms of GERD. The examiner related that the veteran 
reported that his symptoms of acid irritations and heartburn 
started within a few days of the in-service injury. The 
examiner stated that after antacid treatment for several 
years, UGI of May 1985 showed GERD and mild esophagitis, and 
concluded that based on available data and evidence, the 
premise that the asserted injury caused the hiatal hernia and 
the symptoms of reflux, cannot be disproved or excluded.

Throughout the appeal, the veteran and his representative 
have submitted numerous statements, contending that service 
connection is warranted for the GI disability.

III.  Analysis

Service connection will be granted for disability resulting 
from an injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in active military 
service.  38 U.S.C.A. §§ 1101, 1131. Service connection may 
be granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service. 38 C.F.R. § 
3.303(d).

In this case, the 1975 enlistment examination is negative for 
any defects or abnormalities. The veteran was treated for 
various conditions in service, including skin conditions and 
various musculoskeletal injuries. The service medical records 
contain no complaints, diagnosis or treatment relating to 
heartburn or GI distress, or to wrist or stomach injuries 
incurred in a shipping accident.

Specifically, beginning in September 1976, the service 
medical records reveal that the veteran was treated for 
swelling of the wrists for four months, diagnosed as ganglion 
of bilateral wrists. A November 1976 orthopedic consultation 
noted a left wrist ganglion, which was excised in April 1977. 
In April 1977 examination prior to discharge, the veteran 
denied that he had or had ever had frequent indigestion or 
stomach, liver, or intestinal trouble. No medical evidence is 
of record pertaining to complaints, diagnosis or treatment 
for GI symptoms until May 1985, when a diagnosis of GERD was 
rendered.

The Board notes two nexus opinions favorable to the veteran, 
by a private examiner in October 1999, and a VA examiner in 
December 2002. The opinions are to the effect that based upon 
an April 1999 VA examiner's explanation that increased 
intraabdominal pressure causes a hiatal hernia, and given the 
occurrence of the type of straining injury and intraabdominal 
pressure as described and reported by the veteran as 
occurring during service, the current GI disability is as 
likely as not relatable to the in-service injury. The April 
1999 VA examiner did not offer an opinion on whether the 
veteran's current disability was related to service. Thus, 
the determinative issue is whether a straining injury as 
described by the veteran as occurring in service, is 
supported by the evidence of record. The Board finds this is 
not the case.

The record is devoid of any evidence to support the veteran's 
contentions of an in-service 'boating' incident and straining 
type injury that caused his hiatal hernia in 1976 or 1977. 
Although the veteran contends his gastrointestinal (GI) 
symptoms began immediately after the asserted injury, and 
that he went to several sick calls for GI distress, the 
record is absent such complaints. The veteran denied GI 
distress in June 1977 examination prior to discharge. 
Further, he reported other injuries reflected in the service 
records, and the Board concludes that had there been GI 
manifestations in service, he had ample opportunity to report 
same.

Testimony and statements in support of the veteran's 
contentions have been considered, however they are not 
competent evidence of incurrence of the alleged injury, or of 
a nexus between the claimed conditions and service, or a 
service-connected disability. Although lay evidence is 
acceptable to prove the occurrence of an injury in active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

It appears therefore that the examiners' opinions relating 
the current hiatal hernia to an in-service straining injury, 
is based solely on what the veteran recited to the examiners, 
and not upon any actual findings of a straining injury as 
described, GI manifestations in service, or continuity of 
symptomatology after service. The Board is not required to 
accept examiners' opinions that are based on the veteran's 
recitation of medical history. Godfrey v. Brown, 8 Vet. App. 
113 (1995). In this regard, the Board notes that a medical 
opinion based solely on a veteran's unsubstantiated history 
"can be no better than the facts alleged by the [veteran]." 
Swann v. Brown, 5 Vet. App. 229, 233 (1993). Those facts are 
unsupported by any competent medical evidence of record.

The preponderance of the evidence shows that the current GI 
disability, first complained of and diagnosed many years 
after service, is unrelated to an injury or disease in 
service. As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Service connection for gastroesophageal reflux disease is 
denied.


	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



